SHERRY RADACK                                                                 CHRISTOPHER A. PRINE
 CHIEF JUSTICE                                                                 CLERK OF THE COURT

TERRY JENNINGS                                                                JANET WILLIAMS
EVELYN KEYES                                                                   CHIEF STAFF ATTORNEY
LAURA CARTER HIGLEY
JANE BLAND
MICHAEL MASSENGALE
                                    Court of Appeals                          PHONE: 713-274-2700
                                                                              FAX:   713-755-8131
HARVEY BROWN
REBECA HUDDLE
                                  First District of Texas
                                                                              www.txcourts.gov/1stcoa.aspx
RUSSELL LLOYD                         301 Fannin Street
 JUSTICES
                                  Houston, Texas 77002-2066
                                            January 13, 2015

Neil C. McCabe                                                 Norman Ray Giles
The McCabe Law Firm                                            Chamberlain, Hrdlicka, White, Williams, &
PO Box 301101                                                  Martin
Houston, TX 77230-1101                                         1200 Smith St, Ste 1400
* DELIVERED VIA E-MAIL *                                       Houston, TX 77002
                                                               * DELIVERED VIA E-MAIL *
Lloyd Krell
Tritico Rainey, PLLC                                           William S. Helfand
1212 Duram Drive                                               Chamberlain, Hrdlicka, White, Williams &
Houston, TX 77007                                              Martin
* DELIVERED VIA E-MAIL *                                       1200 Smith St Ste 1400
                                                               Houston, TX 77002
Ron S. Rainey                                                  * DELIVERED VIA E-MAIL *
Tritico Rainey PLLC
1212 Durham Dr.
Houston, TX 77007
* DELIVERED VIA E-MAIL *

  Attention: Lisa Tucker, Deputy Clerk

  RE:      Court of Appeals Number: 01-14-00866-CV         Trial Court Case Number: 11-DCV-
           194261

  Style:     Connie Rogge, Individually and as heir of Richard Hollas Rogge, Richard Rogge,
           Individually and as Heir of Richard Hollas Rogge and Richard Rogge as Administrator of
           the Estate of Richard Hollas Rogge v.The City of Richmond, Texas, Todd Ganey and
           Danell Gaydos


         Pursuant to this Court’s December 23, 2014 order, Exhibits: 2, 9, 10, 11, 12, 13, and 14
  were ordered filed for our review.
       Pursuant to 1997 Supreme Court Order B.4, Exhibits: 2, 9, 10, 11, 12, 13, and 14 are
being returned to the District Clerk’s Office.

                                                 Sincerely,




                                                 Christopher A. Prine, Clerk of the Court

                                                 By Ora Patterson, Deputy Clerk



cc:   Elizabeth Wittu (DELIVERED VIA E-MAIL)
      Judge 268th District Court (DELIVERED VIA E-MAIL)